Title: To Thomas Jefferson from Joseph Dougherty, 31 August 1807
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Augt. 31—1807
                        
                        I have bought some things at vandue, for which I would wish to have fifty Dollars if you can conveniently. If
                            you have it employd or intend to employ it for any thing else I am not in great want of it.
                        The ram here is becom verry unruly. he has beat the shepherd until he would not follow them any more Until I
                            made him take a large dog on a roap by which he is now protected. he will make battle without offence and turn on any one
                            that will go near him only myself 
                  sir I am still out of employ I cant find a house to rent without give a verry great
                            rent
                        The principle Despute betwen myself and Mary is now in a fair way for Settlement
                        I am still at your call. and holds myself at all times and in all places bound to serve you
                        the family at the Presidents House is all well
                  Sir your Hble’ se’rvt.
                        
                            Jos. Dougherty
                            
                        
                    